1





Exhibit 10.45
[exhibit1045ebersoffer_image1.jpg]
June 24, 2015


Tony Ebers
Via E-Mail
Dear Tony:
Welcome to Nationstar Mortgage, LLC! We look forward to you joining our team.
This letter will confirm our offer and your acceptance to join our team as
Executive Vice President Originations.  You will report directly to me. The
details of our offer are outlined below.


Position Title:
Executive Vice President Originations

    
Annual Base Salary:
You will be paid a bi-weekly salary of $17,308, which is equivalent to $450,000
on an annualized basis.

Bonus Opportunity:
You will be eligible to participate in the Executive Management Incentive Plan
(EMIP). Your maximum annual bonus opportunity will be $2,500,000. Your target
bonus will be 80% of your maximum bonus opportunity or $2,000,000. Your bonus
will be based on achieving Company, business unit and individual performance
goals established by the CEO. For 2015 your bonus is guaranteed to be not less
than $1,200,000. In addition, you must be actively employed by Nationstar on the
day the bonus is paid to receive an award.

Sign-On Bonus:
You will receive a sign-on bonus of $1,000,000 which will be paid within 30 days
of your start date. You must be actively employed with Nationstar to receive the
sign-on bonus. Should you voluntarily terminate employment with Nationstar
without good reason within 12 months of your employment date, you will be
required to reimburse Nationstar for the pro-rata portion of the sign-on bonus.



Sign-On Equity:
You will receive a Long Term Incentive award of $1,500,000 of restricted stock
units of Nationstar Mortgage Holdings Inc., subject to the approval of the
Compensation Committee of the Board of Directors. The units will be granted on
the first day of the month following your hire date and will vest equally over
three years.



Long Term Incentive Opportunity:
You will receive an annual equity award valued at $450,000. Your award will be
granted in March 2016. Each award will vest equally over three years from the
grant date. The award is subject to continued employment with Nationstar and
approval by the Compensation Committee of the Board of Directors.



Relocation:
You are eligible to participate in Nationstar's Executive Homeowner Relocation
Program with a maximum benefit of $375,000. You will be contacted by a
relocation consultant from our relocation partner, Sirva, who will provide you
with information about your relocation benefits and will support you with all
the logistics throughout your move. Typically Nationstar provides tax assistance
for most relocation expenses that are taxable to you in the form of a tax gross
up. You will be required to reimburse Nationstar 100% of the relocation benefits
you received if you voluntarily terminate employment within one year of your
start date and you will be required to reimburse 50% of the relocation benefits
you receive if you voluntarily terminate employment within two years of your
start date.




--------------------------------------------------------------------------------

2







Severance:
Should Nationstar terminate your employment without cause, you will be entitled
to severance payment of twelve (12) months of your current salary plus a pro
rata portion of your bonus at target; accrued benefits; and continuation of
Executive’s coverage under the Company’s medical plan until the earlier of the
period of time it takes executive to become eligible for the medical benefits
program of a new employer or 12 months from the date of such termination,
subject to providing Nationstar and their affiliates, as applicable, with a
signed release of claims in a form adopted by such company from time to time,
which shall contain reasonable and customary terms and conditions. Severance
shall be paid bi-weekly in accordance with standard payroll practices.

Non-Solicit:
You agree that during the period of your employment and for the twelve (12)
month period immediately following the date of your termination of employment
with Nationstar for any reason, you shall not, directly or indirectly, solicit
or induce any officer, director, employee, agent or consultant of Nationstar or
any of their successors, assigns, subsidiaries or affiliates to terminate his,
her or its employment or other relationship with Nationstar or any of their
successors, assigns, subsidiaries or affiliates, or otherwise encourage any such
person or entity to leave or sever his, her or its employment or other
relationship with Nationstar or any of their successors, assigns, subsidiaries
or affiliates, for any other reason.

Vacation:
Effective in 2015, you will receive four (4) weeks paid vacation.

Non-Competition:
You agree that while employed by Nationstar and for the twelve (12) month period
immediately following your termination of employment, you shall not directly or
indirectly, either as principal, agent, employee, employer, consultant, partner
or shareholder in excess of five percent (5%) of a publicly traded corporation,
corporate officer or director, or in any other representative capacity, engage
or otherwise participate in any manner or fashion in any business that is in
competition in any manner whatsoever with the lending business of Nationstar and
its subsidiaries or of any other business in which Nationstar or its
subsidiaries is engaged in at the time of your termination of employment, or
which is part of Nationstar’s Developing Business, within states in which
Nationstar is engaged in such business or Developing Business. For purposes of
the foregoing, “Developing Business” shall mean the new business concepts and
services Nationstar has developed and is in the process of developing during
your employment with Nationstar. You further agree that this restrictive
covenant is reasonable as to duration, terms and geographical area and that the
same protects the legitimate interests of Nationstar and its respective
affiliates, imposes no undue hardship on you, is not injurious to the public,
and that any violation of this of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short notice.
Following termination of employment with Nationstar, or affiliate, should you
subsequently accept employment with a competitor, as defined above, you agree to
forfeit Severance as defined in the Severance section of this offer letter.

Employment at Will:
Nothing herein constitutes an offer of employment for any definite period of
time. The employment relationship is "at-will" which affords you and Nationstar
the right to terminate the relationship at any time for no reason or any reason.

Anticipated Start Date:
TBD

At Nationstar Mortgage, we believe our employees are our most important assets. 
As such, we will commit to providing you with an environment which provides you
with an opportunity to become involved, to apply your skills and talents, and to
make a difference.


Should you accept employment with Nationstar, you will be eligible for a maximum
of 20 vacation days annually, earned and accrued on a per pay-period basis. On
the first day of the month following your first day of employment, you will be
eligible to participate in a variety of health and welfare plans including
medical, dental, life, disability, sick leave, vacation,



--------------------------------------------------------------------------------

3



and paid holidays. You will also be eligible to participate in the Nationstar
401(k) retirement plan. More information about these benefits will be provided
to you during New Hire Orientation.


If you have or had any agreement or contract with any previous employer or any
other entity that would restrict or impair your ability to work for Nationstar,
call upon its customers, or prospective customers, or assist Nationstar in
recruiting employees, you must immediately notify us. Also, please be advised
that Nationstar prohibits all employees from using trade secrets or other
confidential information (verbal, written, electronics or otherwise) they may
have acquired from any prior employer. Nationstar also prohibits employees from
bringing any former employer’s confidential information on to Nationstar’s
property, including its computer systems, databases, and company-owned or
paid-for equipment. If you have any proprietary or confidential information of
any prior employer, you are required to retain the same. However, you are not to
use that information in any way in your job at Nationstar.


This offer is contingent upon the following:


•
Proof of eligibility and employment authorization in accordance with
governmental (I-9) requirements,

•
Obtaining satisfactory criminal, employment, and education background checks,

•
Completing all new hire paperwork, which you will receive in the days after you
sign and
date this letter.



Tran, we look forward to you playing a vital role at Nationstar. Please feel
free to contact me if you have any questions.


Sincerely,


/s/ Jay Bray


Jay Bray
Chief Executive Officer, Nationstar Mortgage





--------------------------------------------------------------------------------





I, Tony Ebers, accept and agree to all the terms and conditions contained in
this offer letter.




/s/ Tony Ebers        ______________________________
Tony Ebers    Date






I understand and agree that if I am hired by Nationstar Mortgage or any
affiliate of Nationstar Mortgage that my employment relationship with Nationstar
Mortgage or any affiliate of Nationstar Mortgage to whom I may hereafter be
assigned, will be as an “employee at-will.”  Nationstar Mortgage retains the
right to terminate my employment relationship at any time with or without cause,
without notice, and without incurring any liability to me.  I further understand
and agree that any agreement providing for a term of employment or any agreement
restricting or limiting the right of Nationstar Mortgage or any affiliate to
terminate my employment relationship for just cause is not binding, unless such
an agreement is made in writing and signed by the CEO of Nationstar Mortgage and
me. This offer is contingent upon successful completion of a background
investigation.

